             Case 3:18-cv-00104-WGC Document 197 Filed 02/09/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 NO. 8 MINE, LLC,                                             Case No.: 3:18-cv-00104-WGC

 4           Plaintiff                                                   Minute Order

 5 v.                                                                  Re: ECF No. 192

 6 THE ELJEN GROUP, LLC, et. al.,

 7           Defendants

 8 THE ELJEN GROUP, LLC, et. al.

 9           Counter-Plaintiffs

10 v.

11 NO. 8 MINE, LLC

12           Counter-Defendant

13 THE ELJEN GROUP, et. al.,

14           Third Party Plaintiffs

15 v.

16 DAVID TACKETT, et. al.,

17           Third Party Defendants

18
            The Eljen Parties filed a motion for an order to show cause and for an order seeking the
19
     U.S. Marshals assistance in taking possession of a trailer belonging to Mr. Jennings, as was
20
     required as part of the judgment entered in this action. (ECF No. 192.) Mr. Tackett filed a
21
     response through his counsel, who was subsequently granted leave to withdraw. (ECF No. 194.)
22
     The Eljen Parties filed a reply brief indicating that the parties have agreed that Mr. Tackett will
23
     return the trailer to the Eljen Parties on February 15, 2021, at 1:00 p.m., at Mr. Tackett's business
             Case 3:18-cv-00104-WGC Document 197 Filed 02/09/21 Page 2 of 2




 1 premises. If Mr. Tackett follows through with the agreement, the Eljen Parties have agreed to

 2 withdraw their motion.

 3

 4          The Eljen parties shall file a notice by Tuesday, February 16, 2021, advising the court

 5 whether the trailer was returned by the agreed upon deadline. If it is returned, the Eljen Parties

 6 shall also indicate the withdrawal of their motion. Mr. Tackett is reminded of his obligation to

 7 return the trailer under the court's order. If the trailer is not returned by Monday, February 15,

 8 2021, at 1:00 p.m., the court will enlist the U.S. Marshals assistance in effectuating the return of

 9 the trailer.

10
     IT IS SO ORDERED.
11
     Dated: February 9, 2021
12                                                           _________________________________
                                                             William G. Cobb
13                                                           United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



                                                     2
